Phillips, J. This hill is to reform a note already merged in a judgment and to enjoin the collection of that judgment. From the testimony in this record it is apparent that an agreement was entered into between the parties on December 6, 1871, which contemplated the execution of a note due three years after date with six per cent interest per annum from maturity, for the sum of $1,660 of the date of that agreement. The complainant and each of his witnesses testify that the note was to be so drawn. It is claimed, however, that payments that might be made on the note were to be applied on the principal of the note and not on accrued interest, and a reformation of the contract in this regard is not asked further than to provide for such appropriation of payments. .The relief asked in the bill is not from the payment of interest but an appropriation .of payments. To this extent only does the averments of the bill and proof go. There is no mistake alleged in the use of terms as to amount, date, time due or rate of interest. It is apparent from the evidence in this record that if any mistake was made, it was a misapprehension of the legal effect of the terms used,but for this no reformation of a contract can be had. Wood et al. v. Price, 46 Ill. 439. Hor can the contract be reformed because one of the parties puts an interpretation upon the terms used different from their legal effect, nor is that sufficient to show a mistake in drawing it up. Coffing et al. v. Taylor, 16 Ill. 457. There is no evidence in the record to authorize a reformation of this contract. The note was executed December 6, 1871. In June, 1889, this bill is filed to reform the contract. The defendant sets up the statute of limitations and laches of the complainant in bar of the action. If there was a mistake in drawing the note, the right to have it reformed existed at the time of its execution and delivery. There was no fraud or ctincealment upon the part of Harper; none is averred. The Supreme Court in Greenman v. Greenman, 107 Ill. 404, say: “ The statute of limitations does not strictly apply to cases in equity, but equity generally follows the law and denominates the period that the statute requires to bar an action, laches, that renders a demand stale.” A period of more than seventeen years elapsed after the execution and delivery of this note before an effort is made to reform it, that, we hold there was such laches in the resort to equity that the complainant is barred from having the relief prayed. It was not error to enter a decree dismissing the bill on the hearing of the cause. The decree is affirmed. Decree affirmed.